Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the preliminary amendment dated 7/15/2020, the following occurred: Claims 4 and 9 are amended and Claim 11 is new.
Claims 1-11 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/JP2018/001017 filed on 01/16/2018.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 7/15/2020 and 12/07/2020 are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text):
One inch (1”) left margin: Fig. 7, 9 and 11
One inch (1”) top margin: Fig. 11
Five-eighths (5/8”) right margin: Fig. 4, 7, 9, and 11
Three-eighths (3/8”) bottom margin: Fig. 11

The Examiner notes that future replacement drawings would be objected to as failing to comply with 37 CFR 1.84(p)(3) if said future replacement drawings contain text smaller than the permissible limit of 1/8”.

Claim Objections
Claim 1 is objected to because of the following informalities:  the format of claim 1 does not appropriately separate the preamble from the body text. The Examiner suggests ending the preamble with “the system comprising:”, placing all preamble text before “the system comprising:”, and likewise placing all body text after “the system comprising:”. Currently, there are two open-ended transitional phrases, “comprising” and “characterized in that”, which is interpreted by the Examiner as “characterized by”.
Also, the commas “,” after “the clinical trial management server includes” and “the subject terminal includes” should be deleted. 
Appropriate correction is required.
Claim 2
Claim 2-6 and 11 recite “characterized in that”. The Examiner suggests reciting instead “characterized by”. Appropriate correction is required.
Claim 7 recites “the terminal device characterized by comprising”. The Examiner notes that only one open-ended phrase, “characterized by” or “comprising”, is necessary.
Claims 9 and 10 recite “therapeutic application program” in each respective preamble. The Examiner strongly suggests reciting “non-transitory therapeutic application program”, whether or not the Specification is silent on non-transitory types of computer programs, i.e., non-transitory computer readable media.
Claim 11 recites “the clinical trial management server includes,” where the trailing comma is not needed. The Examiner suggests removing the comma or amending to the preamble to recite “wherein the clinical trial management server further comprises”.
Also, claim 11 recites “…unit, and a second clinical trial management server including…” Examiner suggests replacing the comma before the recited “and” with a semicolon.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
In claim 1, “a subject information input unit that inputs”, “a random assignment unit that randomly assigns”, an assignment information transmission unit that directly or indirectly transmits”, and “a mode setting unit that sets”.
In claim 2, “an authentication information issuing unit that issues”, “an authentication processing unit that authenticates”, “the assignment information transmission unit transmits”, “a to-be-authenticated unit that receives”, and “the mode setting unit sets”.
In claim 3, “the mode setting unit sets”.
In claim 5, “a subject secret information issuing unit that issues”, and “the authentication information issuing unit… receives… and issues”.
In claim 6, “a subject secret information transmission unit that transmits”, “an assignment information inquiry unit that transmits”, “the assignment information transmission unit… transmits”, and “the mode setting unit… sets”.
In claim 7, “a to-be-authenticated unit that receives” and “a mode setting unit that sets”.
In claim 8, “a subject specifying information reception unit that receives”, “an assignment information inquiry unit that transmits”, and “the mode setting unit sets”.
In claim 9, “a to-be-authenticated means that receives” and “a mode setting means that sets”.
In claim 10, “a subject specifying information reception means that receives”, “an assignment information inquiry means that transmits”, and “the mode setting means sets”.
The Examiner interprets the structure of each under broadest reasonable interpretation to be one of the structures recited in the claims.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claim 1 recites the limitation "a subject uses a therapeutic application". It is unclear whether the recited therapeutic application is the same as the first recited therapeutic application or whether it is a different therapeutic application. There is a prior instance where “a therapeutic application” is recited. 
By virtue of their dependence on claim 1, the basis of rejection of claim 1 also applies to dependent claims 1-6 and 11.
Claim 2 recites “a first mode that provides an actual therapeutic function or a second mode that provides a pseudo-therapeutic function”. It is unclear if the claim limitation is the same or different with respect to the ones recited in claim 1. The Examiner suggests reciting “the first mode… the actual therapeutic function… the second mode… the pseudo-therapeutic function.”
By virtue of their dependence on claim 2, the basis of rejection of claim 2 also applies to dependent claims 3-6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 7, and 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 7, and 9 fall (at least presumably) into at least one of the statutory categories (i.e., system or non-transitory program product). Claim 9 is presumed to fall into one of the statutory categories for the purpose of eligibility determination. The identified abstract idea is (claim 1 being representative):

[…] a subject uses a therapeutic application; […] that is used by a doctor; and […] that performs management of a clinical trial; the subject […], the doctor […] and the clinical trial management […] conducting the clinical trial of the therapeutic application in cooperation, characterized in that 
the clinical trial management […] includes, 
[…] inputting subject specifying information capable of specifying the subject, and assignment factor information to be referred to when assigning the subject to either a therapeutic group or a control group from the doctor […], 
[…] randomly assign[ing] the subject to either the therapeutic group or the control group so that a target distribution is in an appropriate distributed state on the basis of the assignment factor information input […], and
[…] directly or indirectly transmit[ting] assignment information indicating an assignment result to either the therapeutic group or the control group by the random assignment unit to the subject […], and
the subject […] includes,
[…] set[ting] the therapeutic application to either a first mode that provides an actual therapeutic function or a second mode that provides a pseudo-therapeutic function on the basis of the assignment information transmitted from the clinical trial management […].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a doctor terminal (claim 1) and a subject terminal/terminal device and a clinical trial management server (claims 1, 7, and 9) and a non-transitory therapeutic application program (presumed to be in a statutory category for the purposes of eligibility determination) (claim 9). That is, other than reciting a doctor terminal (claim 1) and a subject terminal/terminal device and a clinical trial management server For example, but for the subject terminal and the doctor terminal and the clinical trial management server, the claims encompass a subject using a therapeutic application, a doctor, and a manager that performs management of a clinical trial, wherein the subject, the doctor, and the clinical trial manager conduct the clinical trial of the therapeutic application in cooperation. Likewise, but for the doctor terminal and the clinical trial management server and the non-transitory therapeutic application program, the claims encompass the subject using the subject terminal/terminal device to cooperate with a clinical trial manager that conducts a clinical trial for a therapeutic application. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a doctor terminal (claim 1); a subject terminal/terminal device having a mode setting unit and a clinical trial management server having a subject information input unit, a random assignment unit, and an assignment information transmission unit (claims 1, 7, and 9) and a non-transitory therapeutic application program (presumed to be in a statutory category) (claim 9) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the doctor terminal (claim 1) and the subject terminal/terminal device and the clinical trial management server (claims 1, 7, and 9) and the non-transitory therapeutic application program (presumed to be in a statutory category) (claim 9) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 2-6, 8, and 10-11 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 2-6, 8, and 10-11 merely further describe(s) the additional element(s) of the subject terminal/terminal device, the clinical trial management server, and the presumably non-transitory therapeutic application program (see analysis, supra).

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 is recited to comprise a system having various features that, under the broadest reasonable interpretation, may be entirely embodied in software. According to MPEP 2106 (I), there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. See In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below.
The system of Claim 9 consist(s) of a therapeutic application program feature that is not described to contain any structure. 
The Specification describes the therapeutic application program at [0001] and [0026] as a software element. 
The Specification does not describe the therapeutic application program [0001, 0026] as containing any structure. As such, the therapeutic application program may be broadly interpreted as software.
By virtue of their dependence from the independent claim, this basis of rejection also applies to dependent Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2011/0307267) in view of Farooqi (US 2017/0364655).

RE. CLAIM 1, Young teaches a clinical trial system for therapeutic application, comprising
a subject terminal with which a subject uses a therapeutic application ([0010] teaches a subject. [0052] teaches computing devices include clients for executing a clinical trial (therapeutic) system application. The Examiner interprets a first computing device as the subject’s computing device.); a doctor terminal that is used by a doctor ([0010] teaches an investigator (doctor). The Examiner interprets a second computing device as the investigator’s computing device.); and a clinical trial management server that performs management of a clinical trial ([0003] teaches providing inventory management configurations for different clinical trials. [0165] teaches a collection of systems and/or sub-systems that execute instructions to perform computer functions (management of a clinical trial), the system including a server/client machine.); the subject terminal, the doctor terminal and the clinical trial management server conducting the clinical trial of the therapeutic application in cooperation ([0164, 0165] teach the computing devices, the PCs and the server, communicate on a network (cooperate).), characterized in that 
the clinical trial management server includes ([0165] teaches a server/client machine that execute instructions to perform computer functions.), 
a subject information input unit that inputs subject specifying information capable of specifying the subject (See Specification para. 0030. [0110] teaches a subject data input module receives personal data e.g. name and contact information (subject specifying information).), and assignment factor information to be referred to when assigning the subject to either a therapeutic group or a control group […] (See Specification para. 0030. [0109] teaches a trial runtime subsystem receives data of a subject from a trial site and enrolls (assigns) the subject. [0086] teaches assigning/randomizing the subject to an arm (either a therapeutic group or a control group); and transmitting to the randomization custom function (referring to… when assigning the subject) a randomization indicator (assignment factor information). See also Fig. 11, study arms.), 
a random assignment unit that randomly assigns the subject to either the therapeutic group or the control group so that a target distribution is in an appropriate distributed state on the basis of the assignment factor information input by the subject information input unit (Fig. 6 teaches assigning the subject/subject ID to an arm of the multi-arm clinical trial/Trial ID based on the Randomization Design. [0063] teaches randomization also implements an arm and arm-subject ratio module (so that a target distribution is in an appropriate distributed state). See also Fig. 14B and [0153].), and
an assignment information transmission unit that directly or indirectly transmits assignment information indicating an assignment result to either the therapeutic group or the control group by the random assignment unit […] (Fig. 6 teaches transmitting randomization indicator (assignment factor information) to the electronic data capture (EDC) system indicating that Subject ID is randomized in the multi-arm clinical trial. [0084] teaches the randomizer receives randomization data (assignment information) e.g. trial ID, site ID, subject ID, state of the subject ID. Fig. 11 shows randomization data (assignment information) for the design of Balance Study 1. Fig. 18 shows Balance Study 1 with at least one assigned study arm (assignment result). The Examiner notes it is not understood what “directly” or “indirectly” entails, but interprets one of these as necessarily being met.), and
the subject terminal includes (The Examiner interprets a first computing device as the subject’s computing device.),
a mode setting unit that […] a first mode that provides an actual therapeutic function or a second mode that provides a pseudo-therapeutic function on the basis of the assignment information transmitted […] (Fig. 6 and Fig. 11 teach a Randomization Design. Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes); assigned study arm active group, i.e., Demophyne 10 mg (a first mode); and assigned study arm control group (a second mode). See also Fig. 15. The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Fig. 9 teaches randomization data is transmitted to the RTSM system/server subsystem.)

Young may not explicitly teach assigning from the doctor terminal, but
Young does teach an investigator (doctor) [0010]; computing devices including clients for executing a clinical trial system application [0052]; and user-initiated assignment/randomization of the subject/subject ID to an arm/arm ID of the clinical trial/Trial ID [0129, 0142].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the investigator with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the 
	
Young may not explicitly teach transmitting assignment information to the subject terminal, i.e., transmitting assignment information from the clinical trial management server, but
Young does teach transmitting to the subject terminal from the server (Fig. 11 shows a web page with randomization data (assignment information). [0052] teaches computing devices receive information concerning the clinical trial. [0057] teaches the trial planner maintains user access authorizations. The Examiner interprets the subject as having authorization to view randomization data (assignment information).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the receiving means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Young may not teach the subject terminal sets the therapeutic application to either […].
	Farooqi teaches sets the therapeutic application to either […] (Abstract teaches monitoring adherence of a healthcare recipient (Young’s subject) to a healthcare plan e.g. a medication regimen (one of Young’s study arms); incorporating received personalized prescription (one of Young’s study arm treatments) for the healthcare recipient into a healthcare (therapeutic) mobile application that a healthcare recipient device can access via the communication network. [0036] teaches “pre-coded prescription components”: pre-written computer program code encapsulated to perform predefined functions corresponding to a prescription of a healthcare plan. The Examiner interprets Farooqi’s pre-coded prescription components as Young’s study arms (modes). Abstract also teaches updating the personalized prescription based on configuration parameters received from the healthcare mobile application on the healthcare recipient device. The Examiner interprets receiving configuration parameters as setting the healthcare mobile application mode.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the pre-coded prescription components of Farooqi to select a pre-coded prescription component and update the healthcare recipient’s device and to use this information as part of the distributed clinical trial system as taught by Young, with the motivation of improving the monitoring of the healthcare recipient’s adherence to the dynamically updated personalized prescription and providing configurability, reusability and integration of randomization configurations (see Farooqi at Abstract; and Young at para. 0003).

Re. CLAIM 2, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 1, characterized in that
the clinical trial management server further includes,
an authentication information issuing unit that issues authentication information to be input when the subject uses the therapeutic application (Young [0055] teaches the trial administration system/server subsystem authenticates users during setup. Young [0057] teaches the user setup module sets up a user with a username and password (authentication information). The Examiner interprets the user as using the username and password.), and
an authentication processing unit that authenticates validity of input information transmitted from the subject terminal by using the authentication information issued by the authentication information issuing unit (Young [0055] teaches the trial administration system/server subsystem authenticates the users (authenticates validity of input information). The Examiner interprets the subject’s computing device as transmitting the username and password to the trial administration system/server subsystem.),
the assignment information transmission unit transmits the assignment information with respect to […] for which authentication by the authentication processing unit is performed (Young Fig. 11 shows randomization data (assignment information). Young [0052] teaches computing devices receive information concerning the clinical trial. Young [0055] teaches an authenticated user can access certain resources e.g. systems and/or subsystems. The Examiner interprets the server subsystem as authorizing access to randomization data for a respective user’s computing device (with respect to) based on username and password input and set user authorizations.),
the subject terminal further includes,
a to-be-authenticated unit that receives authentication of the clinical trial management server by using the authentication information issued by the authentication information issuing unit (The Examiner interprets the subject’s computing device transmitting the username and password to be authenticated (receive authentication) by the trial administration system/server subsystem.), and
the mode setting unit sets the therapeutic application to either the first mode or the second mode on the basis of the assignment information transmitted […] after authentication by the to-be-authenticated unit (The Examiner interprets the subject/user computing device accessing information after authentication. Young Fig. 6 and 11 teach a Randomization Design. Young Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes); assigned study arm Demophyne 10 mg (a first mode); and assigned study arm control group (a second mode). The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Young Fig. 9 teaches randomization data is transmitted to the RTSM system/server subsystem. Farooqi Abstract teaches the healthcare recipient device (Young’s subject’s computing device) receives configuration parameters that update the personalized prescription (one of Young’s study arm treatments). The Examiner interprets Farooqi’s healthcare recipient device’s received configuration parameters as setting the mode of Young’s application.)

Young may not explicitly teach with respect to the subject terminal, but
Young does teach the subject terminal ([0010] teaches the subject. [0052] teaches a computing device, i.e., the subject’s computing device, receives information concerning the clinical trial.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the receiving means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Young may not explicitly teach transmitting assignment information from the clinical trial management server, but
Young does teach transmitting from the clinical trial management server ([0052] teaches the user/subject computing device receives information concerning the clinical trial. [0165] teaches a computer system/communication network including a server and computing devices.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the randomization data (i.e., assignment information) with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the randomization data for the transmitted information. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 3, the subject matter of claim 3 is essentially a recitation from claim 2, which is technically corresponding to claim 2. Since claim 3 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. The Examiner interprets “after authentication” of claim 2 as including each and every successful authentication, e.g. the “first authentication” recited in claim 3. The Examiner notes the number of authentications depends on the number of times the user successfully provides their username and password inputs.

Re. CLAIM 4, the subject matter of claim 4 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 2. Since claim 4 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2. Further, the Examiner notes that “a first clinical trial management server” and “a second clinical trial management server” are 
Young/Farooqi may not explicitly teach the clinical trial management server includes a first clinical trial management server and a second clinical trial management server. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The functions described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the server of Young teaches the functions of claim 4 in analogous claims 1 and 2 from which claim 4 depends, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the server of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 5, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 4, characterized in that the first clinical trial management server further includes 
a subject secret information issuing unit issues subject secret information associated with the subject specifying information (The Specification (at pg. 46, para. 0093) describes subject secret information e.g. a subject number that is different from the subject specifying information. Young Abstract and [0011] teaches the system receives a subject identifier (subject secret information) that indicates a subject from an electronic data capture (EDC) system. The Examiner interprets the EDC system as a server subsystem. Young [0110] teaches receiving data associated with the subject, including personal data (subject specifying information). The Examiner interprets the subject identifier as associated with the personal data. The Examiner notes “the first clinical trial management server” and “the second clinical trial management server” as labels for parts of the clinical trial management server.), and
the authentication information issuing unit of the second clinical trial management server receives the subject secret information from the first clinical trial management server, and issues […] in association with the subject secret information (Young [0019] teaches a processor receives the subject identifier (subject secret information) from the EDC system. Young [0056] teaches the trial administration system authenticates the users (issues authentication information); and a user database. Young Fig. 9 teaches adding (issuing) a new record in association with the subject identifier. The Examiner interprets the server including the processor, the EDC system, and the trial administration system.)

Young may not teach issues the authentication information in association with the subject identifier.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of usernames, passwords, and/or user authorizations with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of authentication information for the information associated with the subject identifier. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Alternately, the Examiner could use KSR rationale A to demonstrate how adding the subject identifiers to the user database associates authentication information with the subject identifiers.

Re. CLAIM 6, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 5, characterized in that
the second clinical trial management server further includes a subject secret information transmission unit that transmits the subject secret information to the […] terminal after validity of input information transmitted from the subject terminal is authenticated by the authentication processing unit (Young [0055] teaches authenticating users (validity of input information transmitted from the subject terminal) for a user to access trials and resources. Young Fig. 18 teaches a web page displaying a subject identifier (subject secret information). Young [0052] teaches a computing device receiving information and displaying a web page (transmitting… to the… terminal).),
the subject terminal further includes an assignment information inquiry unit that transmits the subject secret information received from the second clinical trial management server to the first clinical trial management server, and acquires assignment information corresponding to the subject secret information (Young [0019] teaches a processor receives the subject identifier (subject secret information) from the EDC system. Young Fig. 6 teaches storing the subject identifier. The Examiner interprets the processor transmitting the received subject identifier. Young Fig. 6 also teaches (the processor) receiving randomization data (assignment information) including subject identifier (corresponding to the subject secret information).),
the assignment information transmission unit of the clinical trial management server transmits the assignment information with respect to the […] terminal that is a transmission source of the subject secret information (Young Fig. 6 teaches randomization data (assignment information) e.g. Trial ID, Site ID, Subject ID; and (the processor) storing/transmitting randomization data. Young [0052] teaches a computing device transmitting/receiving information concerning the clinical trial. The Examiner interprets subject identifiers as information concerning the clinical trial.), and
the mode setting unit of the subject terminal sets the therapeutic application to either the first mode or the second mode on the basis of the assignment information acquired by the assignment information inquiry unit (Young Fig. 6 and 11 teach a Randomization Design (that sets the therapeutic application). Young Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes); assigned study arm Demophyne 10 mg (a first mode); and assigned study arm control group (a second mode). The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Young Fig. 9 teaches randomization data is transmitted/acquired to/by RTSM system/server subsystem. Farooqi Abstract teaches the healthcare recipient device (Young’s subject’s computing device) receives configuration parameters that update the personalized prescription (one of Young’s study arm treatments). The Examiner interprets Farooqi’s healthcare recipient device’s received configuration parameters as setting the mode of Young’s application.)

Young does not explicitly teach receiving and/or transmitting information to/from the subject terminal.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the information receiving and/or transmitting means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 7, the subject matter of claim 2 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 2. Since claim 7 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2.

Re. CLAIM 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 8 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. The Examiner notes Claim 8 recites the functions of the terminal device of claim 6 receiving/transmitting information to/from the server of claim 6.

Re. CLAIM 9, the subject matter of claim 9 is presumably essentially defined in terms of a non-transitory computer application, which is technically corresponding to claims 1 and 2. Since claim 9 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2. Further, Young teaches executing a computer application (at para. 0052) and an application specific integrated circuit or hardware device(s) (at para. 0168).

Re. CLAIM 10, the subject matter of claim 10 is presumably essentially defined in terms of a non-transitory computer application, which is technically corresponding to claims 5 and 6. Since claim 10 is analogous to claims 5 and 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 5 and 6. Further, Young teaches executing a computer application (at para. 0052) and an application specific integrated circuit or hardware device(s) (at para. 0168).

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claims 3 and 4. Since claim 11 is analogous to claims 3 and 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 3 and 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ikeguchi et al. (US 2005/0075832) for teaching continuous data analysis of an ongoing clinical trial.
Simpson (US 2013/0144644) for teaching clinical trial management.
Rosenberg (US 2008/0270181) for teaching collection, validation, and reporting of data and meta-data in conducting adaptive clinical trials.
Cerello et al. (US 2014/0222444) for teaching clinical trial management.
McAlindon et al. (US 7,251,609) for teaching conducting clinical trials over the internet.
Wurst (US 9,501,618) for teaching anonymously collecting personal data using a mobile device and double-blind trials.
Carey et al. (US 2013/0096943) for teaching protecting and governing genomic and other information, request authentication, and double-blind clinical trials.
Skluzacek et al. (NPL document) for teaching safe double-blind studies as a service and treatment protocols based on IoT devices.
Cui et al. (NPL document) for teaching clinical trial collaboration and management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626                  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626